Title: To James Madison from John Mitchell, 26 June 1803 (Abstract)
From: Mitchell, John
To: Madison, James


26 June 1803, Le Havre. “A letter received from Mr. Barnet of the 24 in reply to mine of the 22d, in a very friendly maner removes all the fears I was under of his supposeing I had in my Letters to you misrepresented his intentions.” Barnet believes his appointment at Paris will detain him “some months” and is pleased that Mitchell will “officiate In his stead.” Renews his hopes that they may both be confirmed in their appointments. The vessel conveying this was detained by “a small fleet of boats going round to Cherbourg.”
 

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 2 pp.; docketed by Wagner as received 29 Aug.



   
   A full transcription of this document has been added to the digital edition.

